Lawkence, Judge:
The appeals for a reapplaisement, enumerated in tlie schedule attached to and made a part of the decision herein, involve the proper value .for dutiable purposes of certain used steel drums.
The parties hereto have entered into a stipulation of fact, wherein it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the parties hereto, subject to the approval of the Court, as follows:
1. That the merchandise covered by each of the appeals for reappraisement, enumerated in Schedule A hereto attached, consists of used steel drums filled with olive oil and exported from Tunisia to the United States.
2. That on or about the relevant dates of exportation of said used steel drums, the price at which such or similar used drums was freely sold or, in the absence of sales, offered for sale in the principal markets of Tunisia, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was $4.00 (U.S.) per drum.
3. That the question of the dutiable value of the used drums involved herein is the same as that decided in United States v. E. R. Squibb & Sons, et al., 42 C.C.P.A. (Customs) 23, C.A.D. 564.
Upon the record before the court, I find and hold that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165 (19 U.S.C. § 1401a (b)), is the proper basis of value for the steel drums in issue and that such value is $4 (U.S.) per drum.
Judgment will be entered accordingly.